Citation Nr: 0325180	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for an increased 
rating for eczematoid dermatitis of the left foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate 
VA medical facility(ies) for the veteran to 
be afforded the following examination(s):  
audiologic examination and examination of 
the skin and circulation in the lower 
extremities.  Send the claims folder to the 
examiner(s) for review.
A.  The veteran should be afforded 
dermatologic and cardiovascular 
examinations to ascertain the veteran's 
current skin condition(s), and the nature 
and etiology of the condition(s).  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests should 
be accomplished.  After reviewing the 
claims file (to include service medical 
records), and the July 2002 statement from 
John E. Brady, MD, and relevant clinical 
records associated with the claims file, 
each examiner should offer an opinion as to 
whether it is at least as likely as not 
that all current manifestations of left leg 
disability, including skin rashes and 
swelling, are related to service-connected 
eczematoid dermatitis.  If, in the 
examiner's opinion, the veteran has 
manifestations of left leg disability which 
are not etiologically related to service-
connected eczematoid dermatitis, the 
examiner should distinguish the 
manifestations that are not related to 
service-connected dermatitis and state the 
basis of the opinion that the 
manifestation(s) are not related to the 
service-connected dermatitis.  
B.  The veteran should be 
afforded audiologic examination.  
The examiner(s) should obtain a 
history of the veteran's noise 
exposure, including noise 
exposure prior to service, during 
service, and post-service, and 
review the records of prior 
audiologic examinations and noise 
history of record.  The examiner 
should provide a medical opinion, 
after review of the audiology 
examination reports in service 
and post-service, noise exposure 
history, and current findings, as 
to whether it is at least as 
likely as not that the veteran's 
current defective hearing is 
related to service.  If reports 
of an audiologic examination not 
expressed in ISO (ANSI) units are 
discussed, the examiner should 
explain how the test results 
compare to results expressed in 
ISO (ANSI) units.  

2.  After the development 
requested above has been 
completed to the extent possible, 
the RO should again review the 
record.  If any benefit sought on 
appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the 
case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





